Citation Nr: 0330711	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  95-30 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO
in Winston-Salem, North Carolina




THE ISSUES

1.  The propriety of the initial rating assigned for the 
service-connected headaches, currently evaluated as 
noncompensable.  

2.  The propriety of the initial 10 percent rating assigned 
for the service-connected residuals of a left ankle sprain.  

3.  The propriety of the initial 10 percent rating assigned 
for the service-connected cervical spine disability.  









REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from January 1976 to August 
1986.  

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a February 1992 decision of the RO.  

In May 1995, the Board granted service connection for 
headaches, the residuals of a left ankle sprain and a 
cervical spine disability.  The RO subsequently assigned 
noncompensable ratings for each of the service-connected 
disabilities, and the veteran timely perfected an appeal, 
claiming that he was entitled to compensable ratings.  

In April 1997, the Board assigned a 10 percent rating for 
the service-connected cervical spine disability and denied 
compensable ratings for the service-connected headaches and 
the residual left ankle sprain.  The veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  

While his claims were pending at the Court, the veteran's 
representative and the VA Office of General Counsel filed a 
Joint Motion requesting that the Court vacate the Board's 
decision and remand the case for further development and 
readjudication.  In a December 1998 Order, the Court granted 
the Joint Motion.  The case then was returned to the Board.  

The Board remanded the case to the RO in July 1999 for 
additional development of the record pursuant to the 
December 1998 Order of the Court.  

In November 2002, the RO increased the initial rating for 
the service-connected left ankle disability to 10 percent, 
effective on the date of the grant of service connection.  

(The issues involving the propriety of the initial ratings 
assigned for the service-connected headaches and for the 
cervical spine disability are the subjects of the Remand 
portion of this document.)  



FINDING OF FACT

In a written communication received at the Board in June 
2003, the veteran withdrew from appellate status the issue 
involving the propriety of the initial 10 percent rating 
assigned for the service-connected residuals of the left 
ankle sprain.  



CONCLUSION OF LAW

As the issue of the propriety of the initial 10 percent 
rating assigned for the service-connected residuals of the 
left ankle sprain has been withdrawn, it is no longer in 
appellate status and the Board therefore does not have 
appellate jurisdiction over the matter.  38 U.S.C.A. §§ 
7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.204 
(2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Statutory law provides that appellate review is initiated by 
a Notice of Disagreement and completed by a Substantive 
Appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.200 (2002).  

As noted in the Introduction, the veteran had perfected his 
appeal as to all the issues, including that of the propriety 
of the initial 10 percent rating assigned for the service-
connected residuals of a left ankle sprain.  

The veteran is afforded the right by regulation to withdraw 
his Notice of Disagreement and/or his Substantive Appeal if 
he so wishes.  38 C.F.R. § 20.204 (2002).  The essential 
requirement under this regulatory provision is that the 
veteran indicate his desire to withdraw his appeal in 
writing.  

A review of the record shows that a written statement was 
received at the Board in June 2003 when the veteran 
indicated that he was satisfied with the initial 10 percent 
rating assigned for the service-connected residuals of the 
left ankle sprain and was no longer interested in pursuing 
appeal as to this matter.  As such, the veteran has 
withdrawn his appeal as to that issue.  

Having met the requirements of 38 C.F.R. § 20.204 (2002), 
the veteran has effectively withdrawn the issue of the 
propriety of the initial 10 percent rating assigned for the 
service-connected residuals of the left ankle sprain as 
listed on the front page of this decision from appellate 
consideration.  



ORDER

That portion of the appeal as to the issue of the propriety 
of the initial 10 percent rating assigned for the service-
connected residuals of the left ankle sprain is dismissed.  



REMAND

The veteran also asserts that his service-connected 
headaches and cervical spine disability are more severe than 
currently evaluated.  

At the outset, the Board notes that according to the 
decision in Fenderson v. West, 12 Vet. App 119 (1999), at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  

In this case, the RO assigned a noncompensable rating for 
the service-connected headaches and an initial 10 percent 
for the service-connected cervical spine disability, 
effective as of the date of the grant of service connection.  

As such, the RO apparently did not find that staged ratings 
were warranted.  However, when the RO considers the 
veteran's claim, the actual issues in appellate status are 
as shown on the front page of this remand, and the RO should 
consider staged ratings.  


A.  Headaches

With regard to the veteran's headaches, the VA examination 
in December 1992 noted a diagnosis of headaches, mixed, 
vascular and tension type.  Both general and neurological 
examinations were normal.  His mentation and speech were 
adequate.  The cranial nerves were intact.  His motor 
function, sensation and reflexes were normal.  

Pursuant to instructions set forth in the Board's July 1999 
Remand, the veteran was afforded a series of VA examinations 
on a fee basis in April 2000.  

At the neurological examination, the veteran complained of 
having constant headaches, but got the bad type, often 
enough to impact his ability to work, occurring at least 
once per month.  The veteran also noted pain in the back of 
the neck.  

The neurological examination noted that the cranial nerves, 
deep tendon reflexes and gait were all within normal limits.  
The diagnosis was that of right auriculotemporal neuralgia; 
right occipital neuralgia; right lateral cervical myofascial 
pain syndrome; chronic multiple myofascial pain 
syndrome/neuralgia, with trigger tender points at C-3 spine, 
and chronic headaches.  

The examiner commented that, due to the frequency and 
prostrating nature of the veteran's headaches and to the 
severity of same preventing him from focusing/concentrating, 
with things appearing blurred and sounds magnified, the 
veteran's headaches were deemed to be productive of severe 
economic inadaptability.  

The examiner provided an addendum in August 2000 to the 
April 2000 examination report.  The addendum reiterated the 
findings in the April 2000 examination.  In particular, the 
doctor indicated that the frequency and prostrating nature 
of the headaches "produce[d] severe economic inadaptability" 
with the record documenting a lot of time lost from work as 
a result of the headache problem.  

The veteran was afforded another VA examination provided on 
a fee basis with accompanying x-ray studies in August 2002.  
The veteran reported that his symptoms had increased in 
frequency, intensity and duration over the past years.  

The veteran asserted that his headaches were manifested by 
severe pain in his forehead, burning at the back of the 
neck, blurred vision, photophobia and confusion.  

The veteran asserted that the headache attacks occurred on 
average approximately one to two every month.  The veteran 
used oxycodone and Percocet for the headaches.  

The diagnosis was that of cervical spine strain with 
residual decreased range of motion with pain; mixed 
tension/vascular headaches.  

Of particular note, and in contrast to the April 2000 
examination report, the examiner indicated that the 
veteran's medical state had no effect on any job or 
employment and that he was able to function in an 
occupational setting based upon clinical examination 
findings.  

In July 2003 correspondence to the Board, the veteran's 
representative asserted that the veteran's service-connected 
headache disability warranted an initial rating of 10 
percent and an increased rating to 50 percent as of April 
2000, the date of the examination during which the examiner 
indicated that the veteran's headaches were productive of 
severe economic inadaptability.  

The Board, however, notes that the examiner in August 2002 
indicated that, despite severe pain in his forehead, a 
burning sensation at the back of the neck, blurred vision 
and photophobia, his medical state had no effect on any job 
or employment. 

In light of the medical evidence of record, the Board finds 
that the veteran once again should be examined to ascertain 
the extent impairment caused by the service-connected 
headache disability in terms of the applicable rating 
criteria.  


B.  Cervical Spine

The December 1992 x-ray studies showed a straightening of 
the normal lordotic curve.  The cervical spine looked 
otherwise unremarkable.  

A December 1992 VA examination of the cervical spine noted 
his range of motion to be that of 25 degrees of extension to 
35 degrees of flexion.  There was 90 degrees of rotation to 
the right and left.  The veteran had no tenderness, and a 
neurological examination of the upper extremities was 
intact.  The diagnosis was that of chronic cervical pain.  

Pursuant to instructions set forth in the Board's July 1999 
remand, the veteran was afforded other VA examinations on a 
fee basis in April 2000.  With regard to the cervical spine, 
the examiner noted that the range of motion of the veteran's 
cervical spine was full, with the exception of some mild 
pain in the back of the neck.  There were no weakened 
movements, excess fatigability or incoordination on movement 
noted.  

The examiner provided an addendum in August 2000 to the 
April 2000 examination report.  The addendum reiterated the 
findings in the April 2000 examination.  

On orthopedic examination in April 2000, the veteran's chief 
complaints included those of neck pain.  

The examination showed that the cervical spine was normal 
with the exception of left lateral bend that was limited by 
discomfort.  The mildly decreased range of motion of the 
neck indicated by 60 degrees of flexion, 50 degrees of 
extension, 30 degrees of lateral flexion, 40 degrees of left 
lateral flexion, right rotation of 80 degrees and left 
rotation of 80 degrees.  

X-ray studies of the neck were reviewed and found to be 
normal.  The disc spaces were well maintained and there was 
no evidence of posterior osteophyte formation.  

The impression was that of insufficient physical findings to 
make a diagnosis of neck strain and ankle sprain.  

The neurological examination showed that both upper and 
lower extremities as to motor function, sensory and reflexes 
were within normal limits.  There was no muscle atrophy.  
There were insufficient physical findings to make a 
diagnosis of neck strain.  

The examiner thereafter provided an addendum in July 2000 to 
the April 2000 examination report.  The examiner noted that, 
while the veteran did have pain in the neck, it was not 
severe enough to cause any disability or impairment in the 
veteran's function.  In addition, the examiner noted that 
the veteran's subjective complaints of pain were not 
supported by objective findings.  

The veteran was afforded another VA examination provided on 
a fee basis with accompanying x-ray studies in August 2002.  
The veteran reported that his symptoms had increased in 
frequency, intensity and duration over the past years.  The 
veteran asserted that he had limited motion of the cervical 
spine with pain and burning. 

The physical examination revealed a well-developed and well-
nourished male in no acute distress.  He was alert and 
oriented times three.  He walked with no obvious limp or 
gait disturbance.  The neck was within normal limits and 
supple.  No jugular venous distention, carotid bruits or 
cervical lymphadenopathy was noted.  Clinically, he was 
euthyroid.  

The cervical spine examination revealed radiation of pain on 
movement.  There was no evidence of muscle spasm or 
tenderness noted.  There were no signs of radiculopathy 
present; subjectively, the veteran complained of 
radiculopathy symptoms.  

The range of motion of the cervical spine was reduced.  The 
range of motion of the cervical spine was limited by pain.  
There was no ankylosis of the spine.  His flexion and 
extension of cervical spine were within normal limits.  The 
right and left lateral movement was limited to 20 degrees 
with 40 degrees being normal; and the right and left 
rotation was limited to 60 degrees, with 80 degrees being 
normal.  The cervical spine x-ray studies showed a normal 
cervical spine.  

The diagnosis was that of cervical spine strain with 
residual decreased range of motion with pain; mixed 
tension/vascular headaches.  

The Board finds as explained hereinbelow that the August 
2002 examination to be inadequate for rating purposes in 
this case.  

Because the way in which the veteran's disabilities were 
rated contemplates problem with movement, consideration must 
be given to the degree of any functional loss caused by pain 
such as has been repeatedly complained of by the veteran.  
See 38 C.F.R. § 4.71a (2000); DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion require 
consideration of functional losses due to pain, etc.).  

Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (2000).  In DeLuca v. Brown, the Court noted that the 
VA examination relied on to rate the veteran's disability 
had merely included findings as to the range of motion 
without accounting for factors enumerated in § 4.40.  

The Court cited the case of Bierman v. Brown, 
6 Vet. App. 125, 129 (1994) in which 38 C.F.R. § 4.10 was 
quoted for the proposition that a rating examination must 
include a "full description of the effects of disability 
upon the person's ordinary activity."  DeLuca, at 206 
(emphasis added).  

In order to effectuate this requirement, the Court explained 
that, when the pertinent diagnostic criteria provide for a 
rating on the basis of loss of range of motion, 
determinations regarding functional loss are to be portrayed 
in terms of the rating criteria.  Id.  This is what is now 
required in the veteran's case.  

Importantly, regarding the August 2002 examination, the 
examiner merely stated that range of motion of the cervical 
spine was "reduced" and was "limited by pain."  

The examiner, however, failed to provide range of motion in 
degrees, or indicate what impact, if any, the veteran's 
cervical spine disability had on the veteran's functional 
limitation as is required by DeLuca.  

Furthermore, as pointed out by the veteran's representative, 
the examiner failed to quantify the reduction in or 
limitation of motion of his cervical spine as either "mild" 
or "moderate" or "severe" as needed to properly evaluated 
the veteran's disability based on the criteria of 38 C.F.R. 
§ 4.71a, including Diagnostic Code 5290 (2002).  

As such, the Board finds that the veteran should be afforded 
another VA examination to determine the current severity of 
the service-connected cervical spine disability.  

All recent treatment records also should be obtained in 
connection with this development.  

Accordingly, the case is REMANDED to the RO for the 
following action:

1.  The RO should undertake appropriate 
steps to contact the veteran in order to 
ask him to submit copies of all medical 
records referable to non-VA treatment 
received for the service-connected 
headaches and cervical spine disorder 
since 2002.  The RO should obtain copies 
of all pertinent VA treatment records 
for this period.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent and manifestations of the 
veteran's headache disability.  All 
indicated x-rays and laboratory tests 
should be completed.  The claims file, 
to include all evidence added to the 
record pursuant to this REMAND, should 
be made available to the examiner prior 
to the examination.  The examiner should 
be provided with a copy of the rating 
criteria (38 C.F.R. § 4.124a, Diagnostic 
Code 8100(2002)).  The examiner should 
elicit from the veteran and record a 
full clinical history referable to the 
service-connected headaches.  Based on 
his/her review of the case, the examiner 
should opine as to whether the medical 
evidence of record establishes that the 
veteran's headaches warrant a 
compensable rating, and if so, whether 
the veteran's service-connected 
headaches meet the criteria for a 10 
percent rating, a 30 percent rating, or 
a 50 percent rating based on the nature 
of the headache, the frequency of the 
headaches, whether they are of the 
prostrating type, and/or whether they 
are productive of severe economic 
inadaptability.  A complete rationale 
for all opinions expressed must be 
provided.  

3.  The veteran should be afforded VA 
examination(s) to determine the current 
nature, extent and manifestations of the 
veteran's cervical spine disability.  
All indicated x-rays should be 
completed.  The claims file should be 
made available to the examiner(s) prior 
to the examination(s).  Such tests as 
deemed necessary should be performed.  
These tests should include a complete 
test of the range of motion of the 
affected joints.  All findings should be 
reported.  The examiner(s) should also 
be asked to determine whether the 
cervical spine exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the cervical 
spine is used repeatedly.  It should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  A complete rationale for all 
opinions expressed must be provided.  

4.  After completion of the above 
requested development, the RO should 
review the veteran's claims.  The RO 
should adjudicate the claims in light of 
Fenderson, considering the assignment 
separate staged ratings if applicable, 
and in light of the Court's directives 
in DeLuca.  The RO in this regard must 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) is completed.  If any benefit 
sought on appeal remains denied, then 
the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing a 
"Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



